Citation Nr: 1100974	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-35 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability 
secondary to service-connected disabilities of degenerative joint 
disease of the right knee and bilateral pes planus with plantar 
fasciitis.  

2.  Entitlement to service connection for a bilateral leg 
disability (claimed as leg pain) secondary to service-connected 
disabilities of degenerative joint disease of the right knee and 
bilateral pes planus with plantar fasciitis.  

3.  Entitlement to an evaluation in excess of 10 percent prior to 
March 1, 2010, and to an evaluation in excess of 20 percent from 
March 1, 2010, for lumbar strain.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for bilateral pes planus with plantar 
fasciitis.  

5.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for degenerative joint disease of the right 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to September 1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision by the RO which denied 
secondary service connection for a bilateral leg disability 
(claimed as leg pain) and a left knee disability, and denied 
increased ratings for the Veteran's low back, bilateral foot, and 
right knee disabilities; each rated 10 percent disabling.  By 
rating action in May 2010, the RO assigned an increased rating to 
20 percent for the low back disability; effective from March 1, 
2010, the date of VA examination showing increased disability.  
In November 2010, a hearing was held at the RO before the 
undersigned member of the Board.  

The issues of increased ratings for low back, bilateral foot, and 
a right knee disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  There is no competent evidence that the Veteran's left knee 
and bilateral leg disabilities are causally related to or 
otherwise aggravated by his service-connected right knee and/or 
bilateral foot disability; or are causally related to service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a left knee disability which is 
proximately due to, the result of, or aggravated by service-
connected degenerative joint disease of the right knee and/or 
bilateral pes planus with plantar fasciitis, or that was 
otherwise incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.310 (2010).  

2.  The Veteran does not have a bilateral leg disability which is 
proximately due to, the result of, or aggravated by service-
connected degenerative joint disease of the right knee and/or 
bilateral pes planus with plantar fasciitis, or that was 
otherwise incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must advise that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in January 2007 fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records have been obtained and associated with 
the claims file.  The Veteran was examined by VA during the 
pendency of the appeal to determine the nature and etiology of 
his left knee and bilateral leg disability, and testified at a 
hearing at the RO before the undersigned in November 2010.  The 
Veteran and his representative have not made the RO or the Board 
aware of any additional pertinent evidence that needs to be 
obtained in order to fairly decide the issues addressed in this 
decision, and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of these issues.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied with respect to the issues addressed in this 
decision and will proceed to the merits of the Veteran's appeal.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2010).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

The Veteran does not claim, nor do the service treatment records 
show any complaints, treatment, abnormalities, or diagnosis 
referable to any left knee problems or bilateral leg pain in 
service or until several years thereafter.  Rather, the Veteran 
contends that his bilateral leg pain (diagnosed as shin splints) 
and left knee problems (diagnosed as patellofemoral syndrome) 
were caused by his service-connected degenerative joint disease 
of the right knee and/or bilateral pes planus with plantar 
fasciitis.  

While the Veteran believes that his bilateral leg pain and left 
knee problems were caused by his service-connected right knee and 
bilateral foot disabilities, he has not presented any competent 
evidence to support his assertion, nor has he alleged that he was 
told by a medical practitioner that the claimed disabilities were 
caused by or related to the service-connected disabilities.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Secondary service 
connection requires evidence of a current disability that is 
shown to be proximately due to, aggravated by, or the result of a 
service-connected condition.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

In this regard, the Veteran was examined by VA in March 2010 for 
the express purpose of obtaining an opinion as to whether his 
current bilateral leg pain and left knee disability were related, 
in any fashion, to his service-connected right knee and/or 
bilateral foot disabilities.  The examiner opined, in essence, 
that the Veteran's left patellofemoral syndrome and bilateral 
shin splints were not caused by, the result of, or aggravated by 
his service-connected right knee and/or bilateral foot 
disabilities.  The examiner indicated that the Veteran had a 
normal gait and did not demonstrate any evidence of unequal 
weight-bearing, and concluded that the claimed disabilities were 
less likely than not related to the service-connected 
disabilities.  

In this case, the Board finds the March 2010 VA opinion 
persuasive.  The examiner included a detailed description of the 
Veteran's complaints, medical history, and clinical findings, and 
provided a rational explanation for concluding that the Veteran's 
current left patellofemoral syndrome and bilateral shin splints 
were not related, to his service-connected degenerative joint 
disease of the right knee and/or bilateral pes planus with 
plantar fasciitis.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Moreover, the Veteran has presented no competent medical 
evidence to dispute that opinion.  

While the Veteran is competent to provide information regarding 
his experienced symptoms, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of any 
current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 
495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is 
not competent to establish, and therefore not probative of, a 
medical nexus).  

In this case, the issue does not involve a simple diagnosis and 
the Veteran is not competent to provide more than simple medical 
observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no competent evidence of record suggesting a 
relationship between the Veteran's left patellofemoral syndrome 
and bilateral shin splints and his service-connected degenerative 
joint disease of the right knee and/or bilateral pes planus with 
plantar fasciitis, the Board finds no basis for a favorable 
disposition of the Veteran's claim.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the Veteran's claims.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


ORDER

Service connection for a left knee disability is denied.  

Service connection for a bilateral leg disability is denied.  


REMAND

Concerning the claims for increase, the Veteran testified at the 
hearing in November 2010 that he has been treated by VA for these 
disabilities since 2006, but that none of the treatment records 
have been associated with the claims file.  The representative 
argued that the treatment records showed the chronic nature of 
his service-connected disabilities and should be obtained prior 
to adjudication of the claims for increase.  The Veteran 
testified that the examination reports did not reflect the true 
extent of his symptoms or the difficulty he had performing 
various movements, such as, wiggling his toes or the pain he was 
experiencing during the examination, and indicated, in essence, 
that his disabilities had worsened since his last VA examination.  

Upon review of the claims file, it appears that no attempt has 
been made to obtain any of the Veteran's VA treatment records 
from 2006 to the present.  As these treatment records are 
potentially relevant to the Veteran's claim and are within the 
control of VA, they must be obtained.  

Additionally, given the Veteran's assertions that his 
disabilities have progressively worsened, a more contemporary VA 
examination is necessary to determine the extent and severity of 
the service-connected disabilities.  

Accordingly, the claim is REMANDED to the AMC for the following 
action:  

1.  The Veteran should be asked to identify 
all health care providers who have treated 
or examined his lower back, right knee and 
bilateral foot disabilities since 2006.  
Thereafter, the AMC should take appropriate 
steps to obtain copies of the medical 
records from all providers identified by 
the Veteran.  In any case, copies of all 
the Veteran's treatment records from 
Winston-Salem VAMC from 2006 to the present 
should be sought.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his low back, right 
knee and bilateral foot disabilities.  The 
claims folder should be made available to 
the examiner for review and a notation to 
the effect that this record review took 
place should be included in the report.  
All appropriate testing should be 
undertaken in connection with this 
examination.  The examiner should provide a 
response to the following:  

a)  Identify any neurological 
complaints or findings attributable to 
the low back disability, including 
whether there is any bowel or bladder 
impairment, and provide a written 
discussion of the degree of residual 
weakness or sensory disturbances, and 
how it impacts on motor function of 
the lumbar spine.  

b)  Indicate whether the Veteran has 
any incapacitating episodes associated 
with his low back disability and, if 
so, note the total duration of the 
episodes.  

c)  With respect to the feet, indicate 
the presence or absence, and degree of 
severity, of pronation, inward 
displacement, spasm of the tendo 
achillis on manipulation, and whether 
there was improvement with orthopedic 
shoes or appliances.  Also, note 
whether there is tenderness of the 
plantar surfaces, deformity, pain on 
manipulation and use accentuated, 
indications of swelling on use and 
characteristic callosities 
attributable to the service-connected 
disability.  

d)  Note any limitation of motion in 
the lower back, right knee and feet.  
The actual and normal ranges of motion 
should be listed for each joint.  
Also, tests for stability in the right 
knee should be accomplished, and any 
instability should be classified as 
mild, moderate, or severe, as the case 
may be.  

e)  Indicate whether the low back, 
right knee and feet exhibit weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any excess 
fatigability, weakened movement or 
incoordination.  If that is not 
feasible, that should be explained. 

f)  The examiner should express an 
opinion on whether pain in the lower 
back, right knee or feet could 
significantly limit functional ability 
during flare-ups or when the joints 
are used repeatedly over a period of 
time.  These determinations should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

g)  With respect to the feet, the 
examiner should also indicate whether 
any functional limitation due to pain, 
weakened movement, excess 
fatigability, or incoordination, if 
identified, would be commensurate with 
a moderately severe foot injury, or 
moderately severe malunion or nonunion 
of the tarsal or metatarsal bones, or 
analogous to amputation of one or more 
toes.  

The examiner should be advised that the 
questions are raised so that the Board may 
rate the Veteran's disabilities in 
accordance with the specified criteria.  
The physician should provide a complete 
rationale and basis for all opinions 
offered.  If the physician is unable to 
make any determination, he/she should 
so state and indicate the reasons.  

3.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claims.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


